 1                                                                        The Honorable Mary Jo Heston
                                                                                             Chapter 7
 2
                                                                                     Location: Tacoma
 3
                                UNITED STATES BANKRUPTCY COURT
 4                              WESTERN DISTRICT OF WASHINGTON
 5
      In re                                              No. 18-43293
 6
      BROOKE GRENKE,                                     OBJECTION TO EXEMPTIONS
 7
 8                                   Debtor.

 9
              Kathryn A. Ellis, the Chapter 7 Trustee herein, hereby objects to the exemptions of the
10
11   debtor as described below:

12            1.     To the extent that the debtor is attempting to claim an exemption in excess of the

13   value permitted by federal or state law, the Trustee objects to the assertion of such an exemption,
14
     including but not limited to the debtor’s claim of exemptions pursuant to 11 U.S.C. § 522 (d)(5) I
15
     excess of the amount allowed by $4,370.00;
16
              2.     To the extent that the debtor is attempting to claim an exemption for property for
17
18   which no exemption is permitted under federal or state law, the Trustee objects to the assertion

19   of such an exemption;
20            3.     To the extent that the debtor does not describe an asset or other item of property
21
     for which an exemption is claimed with particularity, the Trustee objects to the assertion of such
22
     an exemption;
23
              4.     To the extent that the actual value of an asset exceeds the valuation of the asset by
24
25   the debtor, the Trustee objects to the claim of any exemption; and

26            5.     To the extent that the debtor has not provided information and/or documentation
27
                                                                                KATHRYN A. ELLIS, ESQ.
28                                                                                      5506 6th Ave S
                                                                                           Suite 207
                                                                                      Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 1                                                       (206) 682-5002
 1   to the Trustee and/or have failed to cooperate with the Trustee regarding the investigation of her
 2
     financial affairs and/or concealed any property, the Trustee objects to any claims of exemption
 3
     by the debtors.
 4
               The Trustee is objecting, in part, to preserve her rights to object pending receipt of more
 5
 6   information about the debtor’s assets. The Trustee reserves the right to assert any other basis for

 7   her objection or otherwise amend this objection as she may determine to be appropriate at a later

 8   date.
 9
               DATED this 21st day of October, 2018.
10
11                                                                  By: /s/ Kathryn A. Ellis
                                                                    Kathryn A. Ellis, Trustee
12   \\BMSWA18-7WFFXR1\Shared\OneDrive - Kathryn A Ellis\Shared\341\2018\110518\Grenke_exempt_obj.wpd


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                        KATHRYN A. ELLIS, ESQ.
28                                                                                                             5506 6th Ave S
                                                                                                                  Suite 207
                                                                                                             Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 2                                                                              (206) 682-5002
